Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
Response to Amendment
 	The amendments to claim 10 has overcome the previous art rejections.
Allowable Subject Matter
	Claims 1-3 and 5-13 are allowable.
	Claims 1-3 and 5-9 are allowable for the reasons given in the office action of 13 May 2022. 
	Claims 10-13 are allowable since there is no teaching or suggestion in the cited art of record of a quantum dot containing film obtained by drying and/or curing a coating film formed from a liquid composition comprising quantum dots, an ionic liquid, a curing agent, an epoxy compound having two or more epoxy groups and includes a cyclic structure other than an oxirane ring, and a solvent comprising a compound having a heteroatom, having a cyclic skeleton and at least one bond selected from the groups consisting of an ester bond, an amide bond, a carbonate bond, an ureido bond and a urethane bond. While  the cited art of record teaches and suggests a quantum dot containing film obtained by drying and/or curing a coating film formed from a liquid composition comprising quantum dots, an ionic liquid, a curing agent, an epoxy compound and a solvent comprising a compound having a heteroatom, having a cyclic skeleton and at least one bond selected from the groups consisting of an ester bond, an amide bond, a carbonate bond, an ureido bond and a urethane bond; there is no teaching or suggestion in the cited art of record that the taught epoxy compound is or can be an epoxy compound having two or more epoxy groups and includes a cyclic structure other than an oxirane ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/25/22